Citation Nr: 0404414	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral ear 
disability.  

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bilateral knee 
disabilities.

6.  Entitlement to service connection for bilateral pes 
planus claimed as a foot disability.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for anemia.

9.  Entitlement to service connection for the residuals of a 
knot (growth) in the jaw.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to July 1991.  She also has numerous years of service in the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of October 2001 and September 
2002 of the Department of Veterans Affairs (VA) regional 
office (RO), in Nashville, Tennessee.  

The record reflects that in December 2001 the veteran 
requested a personal hearing before an RO hearing officer at 
the Nashville RO.  The veteran withdrew her request for such 
a hearing via a discussion with an RO decision review officer 
in May 2002.  She has not requested a hearing before the 
Board.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2003).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.




REMAND

The veteran served during Operation Desert Shield/Storm.  She 
contends that while on active duty, she suffered from a 
number of incidents, which, in turn, lead to the development 
of the conditions claimed on the front page of this action.  
The RO has denied the veteran's request for benefits and she 
has appealed to the Board for review.  

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)). Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

Upon reviewing the claims folder, the Board concludes that 
additional medical evidence is necessary prior to appellate 
review.  In this regard, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  The claim is 
remanded for the purpose of obtaining additional medical 
information that would provide an answer to the veteran's 
contentions.  Specifically, the VA has a responsibility to 
obtain a medical opinion as to the etiology (versus a 
diagnosis coupled with an observation) of the claimed 
disabilities.  The examiner must determine whether the 
veteran now suffers from the various claimed disabilities, 
and if she does, whether the diagnosed disabilities are 
related to the veteran's military service.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues on 
appeal.

2.  The veteran should be requested to 
identify all sources of recent treatment 
(January 2001 to the present) received 
for the disabilities at issue, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  Additionally, the 
veteran should be specifically informed 
as to what portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examinations by an appropriate medical 
specialists, to include an orthopedist, 
an internist, a general practioner, a 
podiatrist, and an otolaryngologist, to 
determine whether the veteran now suffers 
from the following:  headaches, the 
residuals of a knot (growth) of the jaw, 
anemia, a disability of the back, a right 
and left knee disability; sinusitis, 
bilateral hearing loss, a bilateral ear 
condition, and bilateral pes planus.  The 
claims file and a separate copy of this 
remand, should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.

The purpose of the examinations is to 
determine whether the veteran has any 
ratable disabilities, and if so, whether 
they were incurred during the veteran's 
military service in general.  In this 
regard, the examiner should opine whether 
it is at least as likely as not that any 
found disability was incurred during the 
veteran's military service.  If the 
examiner determines that the veteran now 
suffers from a particular disability, 
disease, and/or disorder, the examiner 
should explain in detail what this 
condition entails and whether he/she 
would consider it a ratable disability.  
Any further indicated tests or laboratory 
studies should be performed.  All 
opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.  

The veteran is hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of her 
claim.  38 C.F.R. § 3.655 (2003).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

After the above requested action has been completed, the RO 
should review the appellant's claim.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant, and she should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the veteran until she is contacted 
by the RO.  The purpose of this REMAND is to ensure due 
process and to obtain additional clarifying medical evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



